IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE
                                    October 4, 2000 Session

MICHAEL H. SNEED v. BOARD OF PROFESSIONAL RESPONSIBILITY

                   Appeal from the Chancery Court for Davidson County
                  No. 98-3543-II Tom E. Gray, Chancellor by Interchange



                     No. M1999-01588-SC-R3-CV - Filed January 3, 2001


                   OPINION GRANTING PETITION FOR REHEARING

ADOLPHO A. BIRCH, JR., J., delivered the opinion of the court, in which E. RILEY ANDERSON, C. J.,
FRANK F. DROWOTA , III, JANICE M. HOLDER , and WILLIAM M. BARKER, JJ., joined.

       This cause is before the Court on the petition for rehearing filed by the respondent, Michael
H. Sneed. The crux of the petition is Sneed’s request for a period of thirty days within which to
“wind down [his] practice and to prepare for the transition of any remaining cases to substitute
counsel.”

        Attached to and filed with the petition is a supporting affidavit shich states, interalia, that
“[d]isciplinary counsel [has advised] that the Board has no objection to an additional thirty days to
have pending matters resolved or otherwise trasitioned to substitute counsel.”


       The Court finds that the petition states grounds for relief and will be granted to effect the
purpose for which it was filed.

        It is, therefore, ORDERED, ADJUDGED, AND DECREED, that the order of this Court
which affirmed the imposition of immediate suspension be, and is, hereby, amended to take effect
February 1, 2001. The respondent shall have that period to accomplish those matters set out in the
petition. The respondent shall, on a date no later than February 1, 2001, comply with the requirments
of Rule 9, § 18, Rules of the Supreme Court.



                                                       ___________________________________
                                                       ADOLPHO A. BIRCH, JR., JUSTICE